Citation Nr: 0323568	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for major depression.  

2.  Entitlement to an increased (compensable) evaluation for 
status post fractured coccyx.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from September 1992 to July 
1995.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
entitlement to service connection for major depression as 
secondary to service-connected disabilities.  The veteran 
submitted a timely notice of disagreement in March 2002 and, 
and following issuance of a statement of the case (SOC) in 
September 2002, the veteran submitted a timely substantive 
appeal received in late September 2002.

The veteran requested a videoconference hearing before the 
Board.  The requested hearing was conducted in April 2003 by 
the undersigned.

REMAND

The March 2002 rating decision which underlies this appeal 
also denied entitlement to an increased (compensable) 
evaluation for status post fractured coccyx.  The veteran's 
March 2002 notice of disagreement specifically reflects 
disagreement with two issues, with the first described by the 
veteran as "increase on s/c" (service-connected 
compensation).  The veteran's September 2002 substantive 
appeal reiterates the request that the Board "review my 
claims."  The veteran used the plural throughout the 
substantive appeal.  The September 2002 SOC, however, 
addressed only one issue, the claim for service connection 
for depression.  There is no evidence that the veteran 
withdrew his disagreement with the assignment of a 
noncompensable evaluation for his status post fractured 
coccyx.  This claim is referred to the RO for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding 
that where the veteran has expressly stated his disagreement 
with a prior decision, the Board must remand this matter for 
issuance of an SOC). 

Regarding the service connection claim, the veteran contends 
that his service connected disabilities caused or aggravate 
his psychiatric disorder, diagnosed as depression.  The RO 
afforded the veteran medical examination.  The examiner 
stated as a conclusion that "the problems he had in the 
military contributes to the problem but is the primary 
etiology of the problems with depression."  The meaning of 
that conclusion is unclear.  The medical opinion requires 
clarification.

Accordingly, this case is REMANDED for the following:

1.  The examiner who conducted the December 2001 VA 
examination should be asked to clarify the meaning 
of the conclusion and medical opinion provided in 
that report.  In particular, the examiner should be 
asked to state whether it is at least as likely as 
not that the veteran incurred his diagnosed major 
depression in service or as a result of service-
connected disability.  If the answer to each of 
those questions is in the negative, then the 
examiner should provide an opinion as to whether it 
is at least as likely as not that that the 
veteran's psychiatric disorder is currently 
aggravated by service-connected disability.  In the 
event this physician is unavailable, the matter 
should be referred to another physician to obtain 
the requested opinions.  If another examination of 
the veteran is deemed necessary, that should be 
arranged.  

2.  The veteran should be issued a SOC addressing 
his claim of entitlement to an increased 
(compensable) evaluation for service-connected 
status post fractured coccyx.  The SOC should 
address all aspects of this claim including 
compliance with the Veterans Claims Assistance Act 
of 2000.  Further, the veteran should be advised 
that, if he wishes the Board to address this claim, 
he must submit a timely substantive appeal in 
response to the Statement of the Case.  

3.  The veteran's claim for service connection for 
depression should be re-adjudicated.  If a decision 
regarding this benefit sought on appeal remains 
adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the 
case.  The veteran and his representative should be 
afforded the applicable period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




